 





Exhibit 10.01



 

LOAN AGREEMENT

 

THIS LOAN AGREEMENT (“Agreement”) is made and entered into effective the 1st day
of April 2019 by and between EXTRACTING POINT, LLC, a Nevada limited liability
company, (“Borrower”), GENERATION ALPHA, INC., A Nevada corporation,
(“Guarantor”) and MICHAEL CANNON AND JENNIFER CANNON, TRUSTEES OF THE CORE 4
TRUST DATED FEBRUARY 29, 2016 (“Lender”).

 

RECITALS

 

Borrower wishes to borrow from Lender the principal sum of THREE MILLION FIVE
HUNDRED THOUSAND AND NO/100 DOLLARS ($3,500,000.00), and Lender has agreed to
provide such sum in the form of a loan subject to the terms and conditions
contained herein.

 

NOW, THEREFORE, Lender and Borrower agree as follows:

 

1. DEFINITIONS.

 

(a) Collateral. The term “Collateral” means all of the Collateral covered by the
Deed of Trust.

 

(b) Debt. The term “Debt” means total liabilities which includes, but are not
limited to, all loans, advances, letters of credit, extensions of credit
(provisional or otherwise), accounts payable, accruals, guaranties, overdrafts,
indebtedness and obligations of Borrower (collectively, “loans,” or each,
“loan”) heretofore or hereafter made or incurred by Borrower, together with
interest thereon, and any renewals and extensions thereof, whether or not
evidenced by notes, drafts, this Agreement or other agreements by or on behalf
of Borrower.

 

(c) Deed of Trust. The term “Deed of Trust” means the Deed of Trust and
Assignment of Rents to be executed and delivered by Borrower conveying a lien
interest to Lender on the real property located at 2601 W. Holly Street,
Phoenix, Arizona (“Property”), more particularly described in the Deed of Trust.

 

(d) Environmental Laws. The term “Environmental Laws” means all federal, state
and local statutes, regulations and ordinances in effect at any time during the
term of this Agreement relating to the protection of the environment or the
health of any organism.

 

(e) Environmental Terms. All of the environmental terms used in this Agreement
not otherwise specifically defined herein, including, without limitation,
“release” and “disposal,” will have the meaning given such terms in or as
construed in connection with Environmental Laws.

 

(f) Hazardous Materials. The term “Hazardous Materials” means substances defined
as hazardous substances pursuant to the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, 42 U.S.C. section 9601, et seq., or as
hazardous, toxic or pollutant pursuant to the Hazardous Materials Transportation
Act, 49 U.S.C. section 1801, et seq., or any other applicable Environmental
Laws, in each case as such Environmental Laws are amended from time to time.

 

   

 

 

(g) Indebtedness. The term “Indebtedness” means, collectively, all of the
following:

 

(i) All loans, advances, letters of credit, extensions of credit (provisional or
otherwise), guaranties, overdrafts, indebtedness and obligations of Borrower to
Lender (collectively, “loans,” or each, “loan”) heretofore or hereafter made or
incurred by Borrower to Lender, together with interest thereon, and any renewals
and extensions thereof, whether or not evidenced by notes, drafts, this
Agreement or other agreements by or on behalf of Borrower, or evidenced by
accounts maintained by Lender; and

 

(ii) All amounts, costs and expenses advanced, committed, expended or incurred
by Lender pursuant to the terms of this Agreement, including, without
limitation, reasonable attorneys’ fees and expenses for enforcement of this
Agreement and/or the maintenance and/or preservation of any collateral in which
Lender has been granted a security interest.

 

(h) Loan Documents. The term “Loan Documents” means all notes, drafts,
agreements, accounts or other documents evidencing any Indebtedness, providing
security for or relating to any Indebtedness, including, but not limited to,
this Agreement, the Installment Note-Interest Included the Deed of Trust and the
Guaranty by the Guarantor The Loan Documents are conclusive evidence of such
Indebtedness at any time owing to Lender.

 

(i) Transaction Documents. The term “Transaction Documents” means the Loan
Documents and the Warrant (as hereinafter defined) issued by the Guarantor.

 

(j) Operation Commencement Date. The term “Operation Commencement Date” is the
date (i) the “Approval to Operate” is granted by the AZDHS (as hereinafter
defined); and (ii) the Manager is entitled to Management Fees as described in
Section 2 (b) (v) (1).

 

(k) Management Period. The term “Management Period” shall mean the period of
thirty-six (36) months from the Operation Commencement Date.

 



2. THE LOAN.

 

(a) Subject to the terms and conditions of this Agreement, Lender hereby agrees
to advance to Borrower on the date of this Agreement the aggregate principal sum
of THREE MILLION FIVE HUNDRED THOUSAND AND 00/100 DOLLARS ($3,500,000.00) (the
“Loan”).

 

(b) The advance under the Loan shall be evidenced by an Installment Note-
Interest Included (the “Note”) executed on the date of this Agreement and
substantially in the form of Exhibit “A” attached hereto and incorporated by
reference herein. In the event that there is any conflict between the terms of
this Agreement and the terms of the Note, the terms and provisions of this
Agreement shall control. The Note shall contain the following terms:

 

 2 

 

 

(i)Interest at the rate of Ten Percent (10%) per annum, with a late charge of
Five Percent (5%) on any overdue payments (which are subject to a 10 business
day grace period);     (ii)Maturity date of five (5) years from the date of the
funding of the Note;     (iii)Interest only for the first twelve (12) months,
and after the first twelve (12) months, interest and principal shall be
amortized payable over the remaining four (4) years;     (iv)Borrower may prepay
the Loan, however, if Borrower prepays the Loan prior to thirty-six (36) months
from the date of the funding of the Loan, Borrower shall pay, as a prepayment
penalty, all interest that would have accrued during the first thirty-six (36)
months from the date of the funding of the Loan that has remain unpaid at the
time of repayment;     (v)As additional consideration, Borrower and/or Guarantor
shall cause the following amounts to be paid to Lender for the Management
Period:

 

(1)Five Percent (5%) of the management fees (“Management Fees”), defined in a
Cultivation Management Services Agreement (“Management Agreement”), by and
between Guarantor, or an affiliate thereof as “Manager” on behalf of the duly
licensed entity (the “License Holder”), awarded a Medical Marijuana Dispensary
Registration Certificate or any other applicable license, awarded in accordance
with the laws of the State of Arizona (the “License”), by the Arizona Department
of Health Services (“AZDHS”). A copy of the proposed Management Agreement as
attached as Exhibit “B” to the Loan Agreement. Guarantor agrees that it shall
take all action reasonably necessary and use its best efforts, to execute or
cause an affiliate entity to execute, a Management Agreement and upon execution,
Exhibit “B” shall be updated with the final and fully executed copy of the
Management Agreement and such replacement of Exhibit “B” shall not require an
amendment to the Agreement; however, Borrow and/or Guarantor shall provide
written notice of the replacement and provide Lender copy of same. Parties agree
any replacement of Exhibit “B” shall not alleviate Borrower of its obligation to
comply with the terms of this Section. In compliance with Title 9; Chapter 17
Department of Health Services Medical Marijuana Program (the “AZDHS Rules”) and
A.R.S. § 36-2801 et seq., as amended from time to time (the “Act”) (the AZDHS
Rules and the Act collectively referred to herein as the “AMMA”), nothing
contained herein shall be construed to be profit sharing or any other profit
splitting which would violate the License Holder’s nonprofit status or its
status of good standing with AZDHS.     (2)If the Operation Commencement Date
has not occurred within twenty-four (24) months of the funding date of the Loan,
instead of the payments described in Section 2(b)(v)(1), Borrower shall pay to
Lender an amount equal to five percent (5%) of the fair market value of the rent
of the Property as if the Property were fully occupied regardless of the
occupancy rate for a maximum of thirty-six months subject to the other terms of
this Section 2(b)(v)(2). The fair market value of the Property shall be
determined by an independent commercial real estate broker selected by Borrower
and Lender using comparable lease rates for similarly situated properties and
shall be deemed to increase at the rate of three percent (3%) per year. If the
Operation Commencement Date occurs after the payments in this subsection have
commenced, then the payments under this subsection shall cease and the payments
described in Section 2(b)(v)(1) shall commence and Lender shall be entitled to
receive a maximum of thirty-six (36) months of payments pursuant to Section
2(b)(v)(1) and any payments made pursuant to this Section 2(b)(v)(2) shall be
credited towards any amounts owed pursuant to Section A(1).

 

 3 

 

 

(3)The amounts described in Section 2(b)(v)(1) or (2) shall be defined as the
“Additional Consideration”.     (4)The Additional Consideration shall be paid to
Lender for any calendar month by the last day of the following calendar month.
Borrower and/or Guarantor shall provide to Lender a statement of amounts
received by Manager, Borrower and/or Guarantor to which Lender is entitled
pursuant to this section and any additional backup information, reasonably
available, as Lender may reasonably request. To the extent the provisions of
Section 2(b)(v)(2) apply, the payments described therein shall commence on the
last day of the 25th month following the funding of the Loan.     (5)Lender
acknowledges and agrees that neither the License Holder nor its affiliates is a
party to this Agreement, and in accordance with Section 13 herein, Lender shall
have no rights or remedies against the License Holder and/or its affiliates
related to the Additional Consideration or otherwise related to this Agreement,
whether in law or equity. Any rights or remedies that Lender may have related to
the Additional Consideration or this Agreement is expressly limited to those
against Borrower and/or Guarantor.

 

(c) The Loan shall be secured by the Deed of Trust and Assignment of Rents and
other documents as required by the Lender, which shall hold a first lien
position, or treated as holding such position to the extent applicable to
Borrower and/or Guarantor.

 

(d) In consideration for the Loan, Guarantor agrees to issue the Warrant to
Lender in the form of Exhibit “C”, granting the Lender the right to purchase up
to one million (1,000,000) shares of common stock of the Guarantor at an
exercise price of one dollar ($1.00) per share (“Warrant”).

 

(e) [Reserved]

 

(f) No Waiver. Any decision by Lender not to require payment of any interest,
fee, cost or other amount payable hereunder or under any other document,
instrument or agreement at any time executed in connection herewith on any
occasion shall in no way limit or be deemed a waiver of Lender’s right to
require payment of any such amount on any subsequent occasion.

 

 4 

 

 

3. CONDITION TO CREDIT.

 

(a) Lender’s obligation to grant, extend or continue the Loan to Borrower is
subject to the following conditions:

 

(i)Documents. Lender shall have received the following in form and substance
satisfactory to it:

 

(1)Executed Transaction Documents;     (2)Certified copies of resolutions of the
Board of Managers or other organizational authorization of Borrower approving
and authorizing the execution, delivery and performance of the Transaction
Documents and all other actions to be taken by Borrower pursuant to the
Transaction Documents; and     (3)Certified copies of resolutions of the Board
of Directors of Guarantor or other organizational authorization of Guarantor
approving and authorizing the execution, delivery and performance of the
Transaction Documents and all other actions to be taken by Guarantor pursuant to
the Transaction Documents.

 

(ii)Representations and Warranties. The representations and warranties contained
in this Agreement are accurate and complete as of the date of this Agreement.
    (iii)Events of Default. No Event of Default and no event which, with the
giving of notice or the lapse of time or both, would constitute an Event of
Default under this Agreement, has occurred and is continuing.

 

(b) Borrower’s and Guarantor’s obligation to enter into the Transaction
Documents, issue the Installment Note-Interest Included, the Deed of Trust and
Warrant is subject to the following conditions:

 

(i)Documents. Borrower shall have received the following in form and substance
satisfactory to it:

 

(1)The Loan Documents relating to the Loan; and     (2)Certified copies of
resolutions of the Trustee(s) or other organizational authorization of Lender
approving and authorizing the execution, delivery and performance of the
Transaction Documents and all other actions to be taken by Lender pursuant to
the Transaction Documents.

 

(ii)Representations and Warranties. The representations and warranties contained
in this Agreement are accurate and complete as of the date of this Agreement.
    (iii)Receipt of Funds. Borrower shall have received the sum of THREE MILLION
FIVE HUNDRED THOUSAND AND NO/100 DOLLARS ($3,500,000.00) from Lender, by wire
transfer of immediately available funds, pursuant to the wire instructions
provided by Borrower.

 

 5 

 

 

4. PROMISE TO PAY. Borrower hereby unconditionally promises to pay to Lender the
Indebtedness in accordance with the terms of this Agreement and the Loan
Documents; provided, however, that if no such document or agreement evidences
such Indebtedness, then the same is payable upon demand to Lender.

 

5. GUARANTOR. Guarantor will furnish Lender within one hundred twenty (120) days
after the close of Guarantor’s fiscal year a copy of Guarantor’s annual audited
financial statements and statements of income and retained earnings prepared in
accordance with generally accepted accounting principles consistently applied,
it being understood and agreed by Lender that the Guarantor filing of an annual
report on Form 10-K with the U.S. Securities and Exchange Commission (the “SEC”)
pursuant to the rules and regulations of the Securities Exchange Act of 1934, as
amended, shall constitute compliance with this Section.

 

6. CROSS COLLATERAL/CROSS DEFAULT. Borrower and Guarantor specifically
acknowledge that any default in or with respect to any obligation that is
included in the Indebtedness as set forth in this Agreement is and will be a
default of this Agreement and all obligations that comprise the Indebtedness.
Borrower and Guarantor specifically acknowledge that any Collateral that secures
any Indebtedness secures this Agreement and all obligations that comprise the
Indebtedness.

 

7. REPRESENTATIONS AND WARRANTIES OF BORROWER AND GUARANTOR. Borrower and
Guarantor represent and warrant that, except as disclosed in the Guarantor’s
filings with the SEC, the following are true as of the date of this Agreement:

 

(a) Assets. Borrower and Guarantor each have good and marketable title to all
real property and other assets reflected in any balance sheet or financial
statement of each of them, except real property and other assets sold or
otherwise disposed of in the ordinary course of business subsequent to that
date. Neither Borrower nor Guarantor has any outstanding liens or encumbrances
on any of its real properties or other assets, except as reflected on such
balance sheet or financial statement. Neither Borrower nor Guarantor is a party
to any security agreements or title retention agreements, whether in the form of
leases or otherwise, of any personal property, except as reflected on such
balance sheet or financial statement. Borrower and Guarantor acknowledge and
agree that Lender shall have a first lien position on the Property, or shall be
treated, to the extent legally possible, and/or as applicable to this Agreement,
as holding such position.

 

(b) Litigation. There is no action, suit, proceeding or investigation pending
or, to the knowledge of Borrower or Guarantor upon reasonable inquiry,
threatened in writing against or affecting Borrower or Guarantor at law, in
equity, or before or by any governmental department, commission, board, bureau,
agency or instrumentality, domestic or foreign, which, if adversely determined,
would have a materially adverse effect on Borrower or Guarantor’s financial
condition, business or operation, taken as a whole. Neither Borrower nor
Guarantor is in default of any order, writ, injunction or decree.

 

(c) Burdensome Provisions. Neither Borrower nor Guarantor is not a party to any
indenture, agreement, instrument or lease, or subject to any charter, by-law or
other restriction, or any law, rule, regulation, order, writ, judgment or
injunction which has a materially adverse effect on Borrower or Guarantor’s
financial condition, business or operation.

 

(d) Other Agreements. Neither Borrower nor Guarantor is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any debenture, note or other evidence of indebtedness of
Borrower or Guarantor or in any indenture or agreement of Borrower or Guarantor.

 

 6 

 

 

(e) Taxes. Borrower and Guarantor have filed all United States federal and state
tax returns which are required to be filed and has paid or made adequate
provision for the payment of all material taxes which have or may become due
pursuant to those returns, any matters raised by audits, assessments received by
Borrower or Guarantor, or any other causes known to it, including, but not
limited to, foreign taxes.

 

(f) Accuracy of Reports. Subject to any limitations stated in writing therein or
in connection therewith, all balance sheets, earnings statements and other
financial data on Borrower or Guarantor which have been or may be furnished to
Lender fairly represent the financial condition of Borrower and Guarantor as of
their dates and the result of its operations for the periods for which the same
are furnished. All other information, reports and other data furnished by
Borrower or Guarantor are, or will be at the time furnished, complete, accurate
and correct in all material respects.

 

(g) Organization. Borrower is duly organized, existing and in good standing in
the state of its organization. Guarantor is duly organized, existing and in good
standing in the state of its incorporation. Borrower and Guarantor are each duly
licensed or qualified in all jurisdictions wherein the character of the property
owned or the nature of the business transacted by it makes licensing or
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have resulted in a material adverse
effect.

 

(h) Authority. The execution, delivery and performance of this Agreement and all
Loan Documents are within Borrower and Guarantor’s power, have been duly
authorized, and are not in conflict with law or the terms of any charter, bylaw,
or of any indenture, agreement or undertaking to which Borrower or Guarantor is
a party or by which Borrower or Guarantor is bound or affected.

 

(i) Environmental Status. Borrower and Guarantor have no knowledge nor written
notice of any release or discharge of any Hazardous Materials or any other
violation under or relating to any Environmental Laws on, under or relating to
Borrower or Guarantor’s property or business. Neither Borrower nor Guarantor has
received any order, summons, citation, directive, letter or other communication,
written or oral, from any person, entity or governmental agency or department
regarding any actual or alleged violation of any Environmental Laws.

 

(j) ERISA. Borrower and Guarantor are each in compliance in all material
respects with all applicable provisions of the Employee Retirement Income
Security Act of 1974 (“ERISA”), and no “reportable event” or “prohibited
transaction” as defined in ERISA has occurred and is continuing with respect to
any employee benefit plans which Borrower or Guarantor maintains or to which
Borrower or Guarantor contributes.

 

(k) Private Placement. Assuming the accuracy of the representations and
warranties of Lender contained as provided in Section 8, the issuance of the
Warrant and the shares of common stock issuable upon exercise of the Warrants in
accordance with the terms of the Warrant (the “Warrant Shares, and collectively
with the Warrant, the “Securities”) will be exempt from the registration
requirements of the Securities Act of 1933, as amended (the “Securities Act”),
and will be exempt from registration and qualification under applicable state
securities laws and regulations.

 

 7 

 

 

(l) Valid Issuance. If and when issued in compliance with the provisions of the
Warrant, and the exercise price paid therefore, the Warrant Shares will be
validly issued, fully paid and nonassessable, and will be free of any liens or
encumbrances; provided, however, that the Warrant Shares may be subject to
restrictions on transfer under state and/or federal securities laws as set forth
herein or as otherwise required by such laws at the time a transfer is proposed.
Guarantor hereby agrees that it shall at all times reserve and keep available
out of its authorized and unissued common stock, solely for the purpose of
providing for issuance of the Warrant Shares upon exercise of the Warrant, such
number of shares of common stock as shall, from time to time, be sufficient
therefor.

 

8. LENDER’S REPRESENTATIONS AND WARRANTIES IN REGARD TO WARRANT. The Lender
makes the representations and warranties as described in this Section to the
Guarantor. Any capitalized terms in this Section not otherwise defined in this
Agreement shall have the meaning set forth in the Warrant.

 

(a) No Public Sale or Distribution. The Lender is (i) acquiring the Warrants and
(ii) upon exercise of the Warrants will acquire the Warrant Shares issuable upon
exercise of the Warrants for its own account and not with a view towards, or for
resale in connection with, the public sale or distribution thereof, except
pursuant to sales registered or exempted under the Securities Act; provided,
however, that by making the representations herein, the Lender does not agree to
hold any of the Securities for any minimum or other specific term and reserves
the right to dispose of the Securities at any time in accordance with or
pursuant to a registration statement or an exemption under the Securities Act.
The Lender is acquiring the Securities hereunder in the ordinary course of its
business. The Lender does not presently have any agreement or understanding,
directly or indirectly, with any Person (as defined below) to distribute any of
the Securities. For purposes of this Agreement, “Person” means an individual, a
limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization, any other entity and any governmental
entity or any department or agency thereof.

 

(b) Accredited Investor Status. The Lender is an “accredited investor” as that
term is defined in Rule 501(a) of Regulation D.

 

(c) Reliance on Exemptions. The Lender understands that the Securities are being
issued to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Guarantor is relying in part upon the truth and accuracy of, and the Lender’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Lender set forth herein in order to determine the
availability of such exemptions and the eligibility of the Lender to acquire the
Securities.

 

(d) Information. The Lender and its advisors, if any, have been furnished with
all materials relating to the business, finances and operations of the Guarantor
and materials relating to the offer and sale of the Securities that have been
requested by the Lender. The Lender and its advisors, if any, have been afforded
the opportunity to ask questions of the Guarantor. Neither such inquiries nor
any other due diligence investigations conducted by the Lender or its advisors,
if any, or its representatives shall modify, amend or affect the Lender’s right
to rely on the Guarantor’s representations and warranties contained herein. The
Lender understands that its investment in the Securities involves a high degree
of risk. The Lender has sought such accounting, legal and tax advice as it has
considered necessary to make an informed investment decision with respect to its
acquisition of the Securities. The Lender and its advisors, if any, have
reviewed all of the Guarantor’s filings with the SEC since January 1, 2017.

 

 8 

 

 



(e) No Governmental Review. The Lender understands that no United States federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.

 

(f) Transfer or Resale. The Lender understands that: (i) the Securities have not
been and are not being registered under the Securities Act or any state
securities laws, and may not be offered for sale, sold, assigned or transferred
unless (A) subsequently registered thereunder, (B) the Lender shall have
delivered to the Guarantor an opinion of counsel, in a generally acceptable
form, to the effect that such Securities to be sold, assigned or transferred may
be sold, assigned or transferred pursuant to an exemption from such
registration, or (C) the Lender provides the Guarantor with reasonable assurance
that such Securities can be sold, assigned or transferred pursuant to Rule 144
or Rule 144A promulgated under the Securities Act, as amended, (or a successor
rule thereto) (collectively, “Rule 144”); (ii) any sale of the Securities made
in reliance on Rule 144 may be made only in accordance with the terms of Rule
144 and further, if Rule 144 is not applicable, any resale of the Securities
under circumstances in which the seller (or the Person) through whom the sale is
made) may be deemed to be an underwriter (as that term is defined in the
Securities Act) may require compliance with some other exemption under the
Securities Act or the rules and regulations of the SEC thereunder; and (iii)
neither the Guarantor nor any other Person is under any obligation to register
the Securities under the Securities Act or any state securities laws or to
comply with the terms and conditions of any exemption thereunder.

 

(g) Legends. The Lender understands that the certificates or other instruments
representing the Warrants and the stock certificates representing the Warrant
Shares, except as set forth below, shall bear a restrictive legend in
substantially the following form (and a stop-transfer order may be placed
against transfer of such stock certificates):

 

[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN] [THE
SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN] REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL SELECTED BY THE
HOLDER, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER
SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES.

 

The legend set forth above shall be removed and the Guarantor shall issue a
certificate without such legend to the holder of the Securities upon which it is
stamped or issue to such holder by electronic delivery at the applicable balance
account at The Depository Trust Guarantor (“DTC”) following request of Lender,
if (i) such Securities are registered for resale under the Securities Act, (ii)
in connection with a sale, assignment or other transfer, such holder provides
the Guarantor with an opinion of counsel, in a generally acceptable form, to the
effect that such sale, assignment or transfer of the Securities may be made
without registration under the applicable requirements of the Securities Act, or
(iii) the Securities can be sold, assigned or transferred pursuant to Rule 144
or Rule 144A.

 

 9 

 

 

(h) Validity; Enforcement. This Agreement and the other Transaction Documents to
which the Lender is a party have been duly and validly authorized, executed and
delivered on behalf of the Lender and shall constitute the legal, valid and
binding obligations of the Lender enforceable against the Lender in accordance
with their respective terms, except as such enforceability may be limited by
general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.

 

(i) No Conflicts. The execution, delivery and performance by the Lender of this
Agreement and the other Transaction Documents to which the Lender is a party and
the consummation by the Lender of the transactions contemplated hereby and
thereby will not (i) result in a violation of the organizational documents of
the Lender or (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which the Lender is a party, or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws) applicable to the Lender, except
in the case of clauses (ii) and (iii) above, for such conflicts, defaults,
rights or violations which would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the ability of the
Lender to perform its obligations hereunder.

 

9. AFFIRMATIVE COVENANTS OF BORROWER AND GUARANTOR. So long as any Indebtedness
is outstanding and unpaid, Borrower covenants and agrees as follows:

 

(a) Inspection. Borrower and Guarantor will permit Lender and its designated
officers, employees, agents and representatives to inspect at reasonable times
and upon reasonable advance notice at its principal office and to examine,
check, or direct Borrower and/or Guarantor to make copies of or extract from the
books, accounts, orders, records and original correspondence of Borrower and
Guarantor, respectively, and Borrower and Guarantor will make available to
Lender its books, records and files as it relates to the Property and
obligations under the Loan Documents for such purposes.

 

(b) Insurance. Borrower and Guarantor will maintain at all times insurance in
such form and in such amounts and against such risks as is customarily carried
by companies engaged in the same or a similar business and operating like
properties, including, but not limited to (i) adequate insurance against
liability on account of or damage or injury to persons and property and under
all applicable workers’ compensation laws; and (ii) such other insurance as
Lender may reasonably request, in amounts, containing such terms, in such form,
for such periods and written by such insurers as may be satisfactory to Lender,
with all mortgagee payable clauses on the Collateral payable solely to Lender.
All policies of insurance related to the Collateral will provide for ten (10)
days written minimum cancellation notice to Lender. In the event of failure to
maintain such insurance on the Collateral, Lender may, at its option, provide
such insurance as Lender may require at the expense of Borrower or Guarantor.
Lender will notify Borrower, in writing, regarding the payment of any insurance
premiums and request reimbursement from Borrower for the cost of the insurance
premiums and any related expenses. If Lender does not receive reimbursement from
Borrower and/or Guarantor within ten (10) days of the date of written notice or
Borrower is in default under the Loan Documents, such expense shall be
considered part of the Indebtedness. Borrower will furnish to Lender on an
annual basis certificates of insurance or other evidence satisfactory to Lender
of compliance with the foregoing insurance provisions.

 

 10 

 

 

(c) Periodic Financial Statements. Until notified of a change, Borrower and
Guarantor will furnish Lender financial statements and statements of income and
retained earnings prepared in accordance with generally accepted accounting
principles, consistently applied, by Borrower and Guarantor’s chief financial
officers within fifty (50) days following each quarter end. In addition, if the
Borrower or Guarantor are in default, and so long as either party is in default,
Borrower and Guarantor will furnish Lender balance sheets and statements of
income and retained earnings and such additional financial information as the
Lender may so reasonably request in writing in such manner and at such times as
Lender may specify and such other information as Lender may from time to time
reasonably request.

 

(d) Annual Financial Statements. Borrower will furnish Lender within one hundred
twenty (120) days after the close of each fiscal year a copy of the annual
financial statements and statements of income and retained earnings prepared in
accordance with generally accepted accounting principles, which shall be derived
from the audited financial statements of the Guarantor.

 

(e) Maintenance of Existence. Borrower will maintain and preserve its existence
and all rights, privileges, permits and franchises necessary or desirable in the
conduct of its business; and will conduct its business in an orderly, efficient
and customary manner.

 

(f) Maintenance of Property. Borrower and Guarantor will maintain, preserve and
keep the Property in good working order and condition.

 

(g) Compliance with Laws. Borrower and Guarantor will comply with the AMMA, and
all applicable laws, requirements, regulations and restrictions, related to the
Property and any business related to the cannabis plant belonging to the family
Cannabacaeae, the genus cannabis, which exist currently or come into being after
the date of this Agreement, including any local, environmental, or other
applicable laws. Notwithstanding the foregoing, the parties hereby acknowledge
that they are aware of and fully understand that despite the State of Arizona’s
laws, Arizona marijuana cultivators, transporters, distributors or possessors
may still be arrested by federal officers and prosecuted under federal law. In
the event of Federal arrest, seizure or prosecution action associated with the
parties’ activities described herein, the parties hereby agree to hold each
other harmless and agree to be individually responsible for any attorney’s fees
associated with defending such actions. The parties also hereby agree to waive
illegality as a defense to any contract enforcement action.

 

(h) Taxes and Claims. Borrower and Guarantor will pay and discharge promptly all
taxes, assessments, governmental charges and levies imposed upon it or upon its
income or profits or upon any properties belonging to it, prior to the date on
which penalties would be imposed, and pay all lawful claims for labor, materials
and supplies that, if unpaid, might become a lien or charge upon the Property.
Neither Borrower nor Guarantor is not required to pay any such tax, assessment,
charge, levy or claim if the amount, applicability or validity thereof is being
contested in good faith and by proper proceedings and if the party objecting to
the tax has set aside on its books and maintained adequate reserves for the
payment of the same in conformity with generally accepted accounting principles.

 

 11 

 

 

(i) Additional Documents. Borrower and Guarantor will execute and deliver to
Lender all additional instruments or documents and do all things which Lender
from time to time may deem reasonably necessary to carry into effect the
provisions of this Agreement.

 

(j) Compliance with Arizona Cannabis Laws. Borrower and Guarantor covenant this
Agreement was drafted in accordance with, and all action taken pursuant to this
Agreement, including as it relates to the Management Agreement and/or the
Property shall be completed, in accordance with the AMMA.

 

(k) Liens and Encumbrances. Borrower and Guarantor covenant that there are no
unrecorded liens or encumbrances (mechanic’s liens or otherwise) on the
Property. In the event such a lien or encumbrances is discovered, Borrower and
Guarantor shall indemnify, defend and holder Lender harmless for any breach of
this covenant.

 

(l) Notice. Borrower and/or Guarantor will give prompt written notice to Lender
of (i) any Event of Default as defined in this Agreement or of any event of
default arising under any other Loan Documents or of any other agreement or
matter which has resulted in or might result in a materially adverse change in
Borrower or Guarantor’s financial condition, business or operations; (ii) any
change in Borrower or Guarantor’s name or principal place of business; (iv) any
litigation or proceedings affecting any of the transactions contemplated by this
Agreement or affecting Borrower or Guarantor which, if adversely determined,
might have a materially adverse effect upon Borrower or Guarantor’s financial
condition, business or operations; (v) any dispute between Borrower or Guarantor
and any governmental regulatory body or other party that might materially affect
the transactions contemplated by this Agreement or have a materially adverse
effect upon Borrower or Guarantor’s financial condition, business or operations;
(vi) any past or present release or disposal of any Hazardous Materials or
violation, potential violation or alleged violation of any Environmental Laws
on, under or relating to the Property; and (vi) any notice received by Borrower
or Guarantor relating to any Environmental Laws involving the Property.

 

(m) Compliance with Environmental Laws. Borrower and Guarantor will (i) cause
all activities on the Property to comply with all Environmental Laws and orders
of any governmental authority; (ii) obtain, keep in effect, comply with, and
provide copies to Lender of, all governmental permits and authorizations
relating to any Environmental Laws relating to the Property; (iii) take all
steps necessary to determine no Hazardous Materials has been disposed of or
released on or under the Property, and if any Hazardous Materials exists on the
Property within Borrower or Guarantor’s control, Borrower or Guarantor will
remove such Hazardous Materials or take whatever action is required by
Environmental Laws or any governmental authority, at Borrower or Guarantor’s
sole expense, promptly upon discovery of such Hazardous Materials; (iv) provide
to Lender access to Borrower’s property that is subject to a security interest
with Lender and an irrevocable license to remove any Hazardous Materials or to
take whatever action Lender determines in its sole and absolute discretion with
respect to such Hazardous Materials; (v) provide to Lender, upon Lender’s
request and at Borrower or Guarantor’s sole expense, an inspection or audit of
Borrower’s property in which Lender has a security interest by an engineering or
environmental consulting firm acceptable to Lender, indicating the presence or
absence of any Hazardous Materials on such property; and (vi) provide to Lender,
upon Lender’s request, all documents in Borrower’s possession or to which it has
access relating to the environmental history, condition or activity on, under or
relating to Borrower’s property subject to Lender’s security interest or
business.

 



 12 

 

 

10. NEGATIVE COVENANTS OF BORROWER. Borrower covenants and agrees that until the
full and final payment of all Indebtedness hereunder, unless Lender waives
compliance in writing, Borrower agrees as follows:

 

(a) Encumbrances and Liens. Borrower will not create, execute, assume or allow
any mortgage, deed of trust, security agreement, pledge, encumbrance, including,
without limitation, the lien of an attachment, judgment or execution, securing a
charge or obligation on, or execute or allow to be filed any financing statement
affecting, the Property, except:

 

(i) Liens or charges for current taxes, assessments or other governmental
charges which are not delinquent or which remain payable without penalty, or the
validity of which is contested in good faith by appropriate proceedings upon
stay of execution of the enforcement thereof, provided Borrower has set aside on
its books and maintains adequate reserves for payment of such liens or charges
in conformity with generally accepted accounting principles;

 

(ii) Liens, deposits or pledges made to secure statutory obligations, surety or
appeal bonds, or bonds for the release of attachments or for stay of execution,
or to secure the performance of bids, tenders, contracts (other than for the
payment of borrowed money), leases or for purposes of like general nature in the
ordinary course of its business; or

 

(iii) Purchase money security interests for property hereafter acquired,
conditional sale agreements, or other title retention agreements, with respect
to property hereafter acquired, provided, however, that no such security
interest or agreement shall extend to any property other than such after
acquired property.

 

(b) Borrowings. Borrower will not sell or discount any account or evidence of
indebtedness or other right to payment of money, nor incur, or have outstanding
at any time, any indebtedness for borrowed money, nor incur, directly or
indirectly, any other liability or obligation for borrowed money, except for
Indebtedness incurred pursuant to this Agreement, purchase money debt, equipment
leases, or subordinated debt.

 

(c) Consolidation and Merger. Borrower will not liquidate or dissolve or enter
into any consolidation, merger, partnership, joint venture, syndicate or other
combination, except that Borrower may be consolidated with or merged with any
entity, provided that, in any such merger or consolidation, Borrower shall be
the surviving or resulting entity and, immediately after the effectiveness of
such merger or consolidation, there has occurred no continuing Event of Default,
as described herein, or any event which with notice or lapse of time or both
would become an Event of Default under this Agreement.

 

(d) Payment of Dividends. During the term of this Agreement, Borrower will not
declare or make distributions of income or other assets to its members as such,
whether in cash, property or securities, provided, however, Borrower is allowed
to make distributions to Borrower’s parent company in an amount equal to the
parent company’s income tax liability associated with the operation of Borrower.

 

 13 

 

 

(e) Purchase or Retirement of Membership Interests or Other Equity Interest.
Borrower will not acquire, purchase, redeem or retire any shares of its capital
stock or any other equity interest in Borrower now or hereafter outstanding for
value.

 

(f) [Reserved]

 

(g) Default Under Other Agreements or Indentures. Neither Borrower nor Guarantor
will commit or do, or fail to commit or do, any act or thing which would
constitute an event of default under any of the terms or provisions of any other
agreement, indenture, contract, document or instrument executed, or to be
executed by Borrower and/or Guarantor.

 

(h) Purchase of Securities. Neither Borrower nor Lender will utilize any part of
the proceeds of any loan from Lender to purchase or carry any margin stock
(within the meaning of Regulation U of the Board of Governors of the Federal
Reserve Systems) or to extend credit to others for the purpose of purchasing or
carrying any margin stock.

 

(i) [Reserved]

 

11. ENVIRONMENTAL INDEMNIFICATION. Borrower and Guarantor, jointly and
severally, hereby agree to indemnify, defend and hold harmless Lender and its
officers, directors, employees, attorneys and agents against any and all claims,
demands, losses, liabilities, costs and expenses (including attorneys’ fees at
trial and on any appeal or petition for review) incurred by Lender:

 

(a) arising out of or relating to any investigatory or remedial action involving
the Property, operations conducted on the Property or any other operations of
Borrower and required by any Environmental Laws or by orders of any governmental
authority having jurisdiction under any Environmental Laws relating to the
Property; or

 

(b) on account of injury to any person whatsoever or damage to the Property
arising out of, in connection with or In any way relating to (i) the breach of
any covenant contained in this Agreement, (ii) the violation of any
Environmental Laws, (iii) the use, treatment, storage, generation, manufacture,
transport, release, spill, disposal or other handling of Hazardous Materials on
the Property, (iv) the contamination of the Property by any Hazardous Materials
by any means whatsoever (including, without limitation, any presently existing
contamination of such property), or (v) all reasonable costs incurred by Lender
pursuant to this Environmental Indemnification clause.

 

12. EVENTS OF DEFAULT.

 

(a) Events of Default. Upon the happening of any one or more of the following
events of default and said default is not cured within ten (10) business days,
provided that Lender shall give Borrower written notice of a default with
sufficient detail to allow Borrower to cure for any default, except that no
written notice shall be provided for default under Section 12(a)(1), the
Indebtedness shall, at the option of Lender and without notice, demand, or
presentment, all of which are hereby expressly waived by Borrower, become due
and payable. The following shall constitute events of default:

 

 14 

 

 

(1) Borrower or Guarantor’s failure to pay or perform any obligations,
liabilities or Indebtedness of Borrower to Lender, whether under this Agreement
or any other agreement, note or instrument, now or hereafter existing, as and
when due (whether at maturity or by acceleration and no prior demand therefor by
Lender being necessary).

 

(2) Borrower or Guarantor’s failure to perform any of the covenants, agreements
or conditions of this Agreement or any other agreement between Borrower and
Lender.

 

(3) Bankruptcy, insolvency, reorganization or liquidation proceedings or other
proceedings, voluntary or involuntary, for relief under any bankruptcy law or
any law for the relief of debtors shall be instituted by or against the Borrower
and shall not be discharged within sixty (60) days after such initiation, or the
Borrower admits in writing its inability to pay its debts generally as they
mature.

 

(4) Any representation or warranty made by Borrower or Guarantor to Lender is,
or was, untrue or misleading in any material respect when made and the breach of
which has (or with the passage of time will have) a material adverse effect on
the rights of the Lender with respect to the Loan Documents.

 

(5) The dissolution of Borrower or Guarantor.

 

(6) The acquisition at any time of title to the whole or any part of any asset
which is security for this Agreement or the Note by a new person, partnership,
corporation or any other legal entity other than Borrower, or if there is a
change of control of Borrower, which will occur if there is a change of 50% or
more of the membership interests of Borrower from the ownership of the
membership interests in Borrower as of the date of this Agreement.

 

(7) Any attachment, lien or additional security instrument is not removed within
thirty (30) days within its operation and after being placed upon any asset
which is security for this Agreement or the Note.

 

(b) Default Interest. In the event that any amount due under this Agreement is
reduced to judgment, or if the Borrower is ten (10) or more business days late
in making any payment required to be made under the Note, or if any of the
events of default shall occur, the total unpaid principal balance of the Note
and accrued and unpaid interest thereon (past due interest being compounded)
shall then begin accruing interest at the rate stated in the Note, plus Five
Percent (5.0%) per annum (the “Default Rate”), to the fullest extent permitted
by law, until such time as all past due payments and accrued interest are paid.
At that time, the interest rate will revert to that rate provided in the Note.
Borrower acknowledges that the effect of this Default Rate could operate to
compound some of the interest obligations due, and the Borrower hereby expressly
assents to such compounding should it occur.

 

13. REMEDIES. Upon the occurrence of any event of default (including the passage
of time given to Borrower to cure such default), Lender may: (a) terminate
forthwith any indebtedness; and/or (b) declare any such indebtedness to be
forthwith due and payable, whereupon the unpaid principal amount of such
indebtedness, together with accrued interest thereon, shall become immediately
due and payable without presentment, demand or protest, or other notice of any
kind, all of which are hereby expressly waived, anything contained herein or in
any Loan Documents to the contrary withstanding; and/or (c) proceed to enforce
any of its remedies under this Agreement, any Loan Documents or pursuant to
applicable law. No remedy conferred upon or reserved to Lender herein is
intended to be exclusive of any other remedy given under this Agreement or the
Loan Documents, or now or hereafter existing at law or in equity or by statute.
Notwithstanding the foregoing, in the event of a default, Lender acknowledges
and agrees that it has no right, interest, remedy or any other security related
to License Holder, License Holder’s business, and/or the License. Additionally,
in the event of a default, in which Lender intends to exercise any remedy
available related the Property, Lender shall allow for Manager, Borrower, and/or
Guarantor to take all action reasonably necessary to ensure compliance with the
AMMA, including without limitation providing a reasonable amount of time for
Manager and License Holder to remove from the Property, any and all equipment,
product, or any other related materials used in the operation of the cultivation
facility on the Property.

 

 15 

 

 

14. PAYMENT FOR EXPENSES.

 

(a) Each party shall be responsible for the fees and expenses incurred in
connection with this Agreement, including fees, expenses and disbursements of
counsel.

 

(b) If an Event of Default occurs, Borrower will pay all reasonable attorneys’
fees and other expenses incurred by Lender in the enforcement of its rights
hereunder, whether the default is ultimately cured or Lender is obligated to
pursue its remedies hereunder, including, without limitation, such expenses
incurred before legal action, during the pendency of any such legal action and
in connection with any appeal to higher courts arising out of matters associated
herewith and in protecting the rights of Lender in any bankruptcy,
reorganization, liquidation or insolvency proceeding, whether or not litigation
is commenced.

 

15. WAIVER. The waiver by Lender of any breach of any provision of this
Agreement or warranty or representation herein must be in writing and will not
be construed as a waiver of any subsequent or additional breach. The failure to
exercise any right hereunder by Lender will not operate as a waiver of such
right.

 

16. ENTIRE AGREEMENT. This Agreement, together with the Loan Documents and any
written instruments or documents that are referred to in or are part of this
Agreement, is the final expression of the understanding of Borrower, Guarantor
and Lender concerning the subject matter of this Agreement and may not be
altered or amended except with the written consent of each of the parties and
may not be contradicted by evidence of any alleged oral agreement.

 

17. CHANGE IN NAME OR FORM. The liability of Borrower and/or Guarantor hereunder
or under the Loan Documents will not be affected by a change in the name of
Borrower or Guarantor or a change in the form of Borrower or Guarantor by reason
of merger, acquisition or consolidation or by a change in the type or nature of
business carried on by Borrower or Guarantor or any sale, lease or transfer of
any or all of the assets or stock of Borrower or Guarantor.

 

18. TERMINATION. Borrower or Lender may cancel this Agreement, under the terms
of this Agreement, at any time as to future transactions but any such
cancellation will not affect the obligations of Borrower to Lender with respect
to loans granted to Borrower prior thereto. All agreements, representations,
warranties and covenants made herein by Borrower will survive the execution and
delivery of this Agreement and will continue in effect so long as any
Indebtedness is outstanding and unpaid, notwithstanding any termination of this
Agreement.

 

 16 

 

 

19. JURISDICTION AND GOVERNING LAW. This Agreement was negotiated in Nevada and
any loan or advance to Borrower will be deemed to be made in Nevada. Borrower
agrees to submit to the jurisdiction of a court in Nevada to resolve disputes
arising under this Agreement. This Agreement shall be construed and governed in
accordance with Nevada law. It is further understood that the Deed of Trust
shall be governed by Arizona law.

 

20. TIME. Time is of the essence of this Agreement.

 

21. LEGALLY BINDING. The parties acknowledge that this is a legally binding
Agreement and that each has entered into this Agreement having had the
opportunity to fully review the terms hereof in consultation with legal counsel.
This Agreement shall be binding upon and inure to the benefit of the respective
heirs, executors, administrators, successors and assigns of the parties.
Borrower may not assign this Agreement or any of its rights without the prior
written consent of Lender.

 

22. ENFORCEABILITY. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall be ineffective to the extent of such
prohibition or unenforceability in such jurisdiction only and will not
invalidate or render unenforceable any other provision of this Agreement.

 

23. PARAGRAPH HEADINGS. The paragraph headings are for convenience only and will
not affect the construction hereof.

 

24. NOTICES. All notices, demands or other communications required or permitted
to be given hereunder shall be in writing, and shall be: (a) personally
delivered with a written receipt of delivery; (b) sent by a nationally
recognized overnight delivery service requiring a written acknowledgement of
receipt or providing a certification of delivery or attempted delivery; (c) sent
by certified or registered mail, return receipt requested; or (d) transmitted by
e-mail, or facsimile, (provided that such sent e-mail is kept on file (whether
electronically or otherwise) by the sending party and the sending party does not
receive an automatically generated message from the recipient’s e-mail server
that such e-mail could not be delivered to such recipient). All notices shall be
deemed effective when actually delivered as documented in a delivery receipt;
provided, however, that if a notice was sent by overnight courier or mail as
aforesaid and is affirmatively refused or cannot be delivered during customary
business hours by reason of the absence of a signatory to acknowledge receipt,
or by reason of a change of address with respect to which the addressor did not
have written notice delivered in accordance with this section, then the first
attempted delivery shall be deemed to constitute delivery. Each notice shall be
addressed, in each instance, to the parties hereto at the addresses below. Each
party shall be entitled to change its address for notices from time to time by
delivering to the other party notice thereof in the manner herein provided for
the delivery of notices. The addresses for the parties are as set forth below:

 

LENDER, effective April 5, 2019:

Core 4 Trust.

c/o Cannon Nevada LLC

2520 Saint Rose Pkwy, Suite 218

Henderson, NV 89074

Email: mcannon@cannonnevada.com

 

 17 

 

 

WITH A COPY TO (WHICH SHALL NOT CONSTITUTE NOTICE):

 

Walls Law Firm

8861 W. Sahara Ave Ste 220

Las Vegas, NV 89117

Attn: Tina M. Walls, Esq.

E-mail: tinawalls@wallslaw.com

 

BORROWER:

Extracting Point, LLC

c/o Generation Alpha, Inc.

853 Sandhill Avenue.

Carson, CA 90746

Attn: Tiffany Davis, Manager

E-mail: info@genalphainc.com

 

GUARANTOR:

Generation Alpha, Inc.

853 Sandhill Avenue

Carson, CA 90746

Attn: Alan S. Lien, President

E-mail: info@genalphainc.com

 

WITH A COPY TO (WHICH SHALL NOT CONSTITUTE NOTICE):

 

Sichenzia Ross Ference LLP

1185 Avenue of the Americas, 37th Floor

New York, NY 10036

Attn: Marc J. Ross, Esq.

E-mail: mross@srf.law

 

25. LENDER’S RIGHT TO ASSIGN. Notwithstanding any other provision of this
Agreement or this Section, (a) there shall be no restrictions on Lender’s right
to assign this Agreement, any Note or any of the other Loan Documents. Borrower
and Guarantor may not assign this Agreement or the Loan Documents.

 

[signature page follows]

 

 18 

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and effective as of the date and year first above written.

 

BORROWER:

 



Extracting Point, LLC, a Nevada limited liability company

 

By:     Date:     Tiffany Davis, Manager                 GUARANTOR:      
Generation Alpha, Inc., a Nevada corporation                 By:     Date:    
Alan S. Lien, President                 LENDER:       Core 4 Trust dated
February 29, 2016                 By:     Date:     Michael Cannon, Trustee    
            By:     Date:     Jennifer Cannon, Trustee      

 



 19 

 

 

Exhibit “A”

Installment Note-Interest Included

See Attached

 

 20 

 

 

Exhibit “B”

Cultivation Management Services Agreement

See Attached

 

 21 

 

 

Exhibit “C”

Common Stock Purchase Warrant Generation Alpha, Inc.

See Attached

 

 22 

 

 



